Citation Nr: 0729061	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed tinea pedis 
with heel fissures.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
issued by the RO in Cleveland, Ohio.  The jurisdiction of 
this case has since been transferred to the RO in Newark, New 
Jersey.  

The veteran requested a hearing in Washington, DC.  However, 
he withdrew his request in April 2006.  38 C.F.R. § 20.702(e) 
(2006).  

In May 2006, the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, D.C. 
for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of tinea pedis in service or for many years 
thereafter.  

3.  The currently demonstrated tinea pedis with heel fissures 
is not shown to be due to any event or incident of the 
veteran's period of active service. 


CONCLUSION OF LAW

The veteran's tinea pedis with heel fissures was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the September 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2003 letter and a May 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2003 and May 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for, and 
of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the May 2006 
letter.   

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA medical examination in September 2006 
and a VA medical opinion in January 2007. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for claimed tinea pedis with heel fissures.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that he currently has tinea pedis with 
heel fissures, claimed as jungle rot, that had its clinical 
onset during his period of military service.  

The Board notes that the veteran's service medical records 
are silent for complaints or findings of a foot disorder 
during service.  

The veteran submitted private treatment reports that showed 
the veteran received treatment for his foot condition in 
October 2002 and July 2003.  The Board notes that these 
treatment reports do not give an opinion instead discuss the 
treatment of the bilateral foot condition. 

The veteran had a VA examination in July 2003.  He reported 
having severe itching, blisters, and bleeding of both feet.  
He had flare-ups two to three times in six months.  

During service, he was exposed to extreme dampness that 
affected his feet.  He reported being hospitalization at a VA 
Medical Center in 1968 or 1969 and that his records were no 
longer available.  He described the use of antifungal cream 
and powder. 

The VA examiner stated that the veteran's feet showed 
excessive moisture and mild flat discolorations of the medial 
aspect of the heel and the lateral aspect of the heel.  The 
VA examiner stated that there was no dry skin, but some mild 
residuals of tinea pedis present.  The veteran was diagnosed 
with bilateral tinea pedis infection and bilateral 
hyperhidrosis.  

In June 2006, the veteran had a VA examination and was 
diagnosed with tinea pedis.  The veteran reported that the 
skin problems on his feet were very irritating, itched, and 
occasionally bled. 

The examiner stated that there were no systemic signs or 
symptoms associated with this condition.  The veteran stated 
that his bilateral foot condition worsened in warm weather 
and when he wore artificial material shoes.  

There was slight maceration between the toes and slight 
scaling on top of the toes, bilaterally.  This involved less 
then 1 percent of the body surface area.  The VA examiner 
stated that there was no functional impairment related to 
this condition and that it was most likely related to 
service. 

A September 2006 addendum was done after review of the 
veteran's claims file.  The examiner stated that, from the 
history, the veteran reported being treated one year after 
service and hospitalized two times in the 1960's secondary to 
foot problems.  

However, the VA examiner stated that there was no 
documentation of tinea or onychomycosis in the claims files.  
The VA examiner opined that the history was suggestive that 
it might have started in service, but there was no 
documentation on the medical records of tinea in service. 

In January 2007 a VA physician reviewed the veteran's claims 
file.  The physician noted at the time of the veteran's 
discharge there was no evidence of skin problems or treatment 
for skin problems. The veteran reported that, after service, 
he was hospitalized for foot problems.  

The VA physician stated that he had reviewed the June 2006 VA 
examination and disagreed with the conclusion that the 
veteran's foot condition was most likely related to military 
service.  The VA physician stated that in the absence of 
supporting evidence the veteran's skin condition of the foot 
was not related to military service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board notes that the VA examiner stated in June 2006 that 
the veteran's foot condition was most likely related to 
service; however, the same examiner stated in a September 
2006 addendum, after she reviewed the claims file, that there 
was no documentation of any tinea pedis in-service.  

After careful review of the veteran's service medical 
records, VA examinations, VA medical opinions, and veteran's 
statements the Board finds that the veteran's tinea pedis 
with heel fissures is not related to service.  

The Board notes that the June 2006 VA examiner's opinion was 
based upon on the veteran's reported history.  However, a 
medical evaluation that is merely a recitation of veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5 Vet. App. 229 (1993).  

It is noted that a layperson is competent to assert the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).  

Given these facts, the Board finds that service connection 
for tinea pedis with heel fissures must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for tinea pedis with heel fissures is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


